Citation Nr: 0805749	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-38 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for degenerative joint 
disease of the lumbar spine, claimed as a low back 
disability.  

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral 
sensorineural hearing loss.  

3. Whether new and material evidence has been presented to 
reopen a claim of service connection for tinnitus.  

4. Entitlement to service connection for disfigurement of the 
face and head.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran, M.O., and K.H.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In an unappealed rating decision in September 1995, the RO 
denied the claims of service connection for degenerative 
joint disease of the lumbar spine (claimed as a lumbar spine 
disability), sensorineural hearing loss, and tinnitus.  By 
operation of law, the unappealed rating decision became final 
(hereinafter also referred to as finality).  38 U.S.C.A. 
§ 7105.  On the current applications to reopen, the RO 
reopened the claims and adjudicated the claims on the merits.  
Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For this reason, the Board has styled the lumbar spine, 
sensorineural hearing loss, and tinnitus issues to reflect 
that finality had attached to the previous rating decision, 
denying service connection for those claims.

In February 2006, the veteran's representative raised the 
claim of service connection for a psychiatric disorder, which 
is referred to the RO for appropriate action. 

In November 2007, the veteran's representative submitted a 
motion to advance the veteran's case on the Board's docket.  
For good cause shown, namely the veteran's advanced age, the 
motion for advancement on the docket was granted in February 
2008.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).

The reopened claims of service connection for bilateral 
sensorineural hearing loss and tinnitus are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in September 1995, the RO denied the 
claims of service connection for degenerative joint disease 
of the lumbar spine (claimed as a lumbar spine disability), 
sensorineural hearing loss, and tinnitus; after the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights in September 1995, he did not 
appeal the rating decision and the rating decision became 
final by operation law based on the evidence of record at the 
time. 

2. The additional evidence presented since the rating 
decision in September 1995 by the RO, denying service 
connection for degenerative joint disease of the lumbar 
spine, claimed as a lumbar spine disability, is cumulative of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.  



3. The additional evidence presented since the rating 
decision in September 1995 by the RO, denying service 
connection for sensorineural hearing loss, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.  

4. The additional evidence presented since the rating 
decision in September 1995 by the RO, denying service 
connection for tinnitus, relates to an unestablished fact 
necessary to substantiate the claim of service connection.  

5. Disfigurement of the face and head is not currently 
diagnosed or shown by the medical evidence.  


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for degenerative joint 
disease of the lumbar spine, claimed as a lumbar spine 
disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2007).  

2. New and material evidence has been presented to reopen the 
claim of service connection for bilateral sensorineural 
hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2007).  

3. New and material evidence has been presented to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).  

4. Disfigurement of the face and head is not due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

As the application to reopen the claims of service connection 
for sensorineural hearing loss and tinnitus is favorable to 
the veteran, no further action is required to comply with the 
VCAA.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004, in August 2004, and in March 
2006.  The veteran was notified that new and material was 
needed to reopen the claims of service connection, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied.  
The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
including the claim of service connection for disfigurement 
of the face and head, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims. The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim). 

To the extent that the RO provided VCAA notice on the 
effective date of the claims and the degree of disability 
assignable after the initial adjudication of the claims, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice, the claims were readjudicated as evidenced by 
the supplemental statement of the case, dated in January 
2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  With the exception of his separation physical 
examination report, the RO was unsuccessful in obtaining the 
veteran's complete service medical record because the records 
were apparently lost in a fire at National Personnel Records 
Center in 1973.  Due to its unsuccessful attempts to obtain 
the remaining service medical records, the RO in letters, 
dated in July 2004 and August 2004, asked the veteran to 
furnish alternative sources of evidence such as statements 
from individuals with whom he served, letters written, or 
photographs taken during service, and pharmacy prescription 
records.

The RO obtained VA records.  The veteran submitted private 
medical records from H.G., M.D., of the Southwestern Center 
for Pain, dated in August 2004, as well as numerous 
statements from family and friends.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the claim of service connection for facial and head 
disfigurement because there is no competent evidence of 
persistent or recurrent symptoms or a current diagnosis.  
Under these circumstances, a medical examination or medical 
opinion need not be obtained for the claim of service 
connection for disfigurement of the face and head under 38 
C.F.R. § 3.159(c)(4).  

As for the new and material evidence claim relative to the 
lumbar spine, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Claims

Procedural History and Evidence Previously Considered

In a rating decision in September 1995, the RO denied service 
connection for degenerative joint disease of the lumbar spine 
(claimed as a lumbar spine disability), sensorineural hearing 
loss, and tinnitus, on the basis that the claimed 
disabilities were not shown in service and that arthritis and 
hearing loss were not shown within one year of the veteran's 
separation from service.  

In a letter, dated in September 1995, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in September 
1995 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
September 1995 is summarized as follows.  

Service records shows that the veteran served on active duty 
from January 1953 to January 1955.  The available service 
medical record, that is, the separation physical examination 
report of January 1955, does not show any complaint, clinical 
finding, or diagnosis of a spine disability, hearing loss, or 
tinnitus.  The evaluation on the examination showed that the 
veteran had 15/15 hearing for whispered and spoken voice.  
Reports of VA examination in April 1995 show a diagnosis of 
degenerative joint disease of the lumbar spine, sensorineural 
hearing loss of both ears, secondary to noise exposure, and 
tinnitus of secondary to hearing loss.  On examination, the 
veteran stated that he first developed low back pain in 1955 
when a kitchen gas stove exploded, throwing him backward to 
the floor, and that he did not have hearing protection when 
he was exposed to significant amounts of noise exposure from 
heavy recoilless rifles and bazookas.  A lumbosacral X-ray 
report in April 1995 indicated that there was evidence of 
spondylolisthesis of L4 upon L5, which was present on an 
earlier study in February 1994.  

Current Claims to Reopen

As the unappealed rating decision in September 1995 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In April 2004, the veteran submitted a statement indicating 
an intent to reopen his claims of service connection for a 
lumbar spine disability, hearing loss, and tinnitus.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in September 1995 includes copies of VA records, 
reports of VA examination, a private medical statement of 
H.G., M.D., hearing testimony, and numerous statements of the 
veteran and his friends and family.  

Analysis

Lumbar Spine

The additional VA records, beginning in 1998, document 
degenerative joint disease of the lumbar spine and L4-L5 
spondylolisthesis and that the veteran was treated 
continuously for chronic low back pain particularly since a 
vehicle accident in May 1995.  This evidence is not new and 
material because it is cumulative evidence, that is, 
supporting evidence of previously considered evidence, 
namely, the report of VA examination in April 1995, 
documenting degenerative joint disease of the lumbar spine 
and spondylolisthesis of L4 upon L5, which has been 
previously considered by the RO in its rating decision in 
September 1995.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

As for the statement of H.G., M.D., dated in August 2004, 
documenting treatment for back pain for a period of about one 
year in 1995, this evidence is not new and material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim, that is, whether the disability of 
the lumbar spine was related to service. 



As for the statements and testimony of the veteran and his 
family and friends to the effect that he sustained a low back 
injury during a gas explosion in service, and that 
his lower back was reinjured in an assault by a 
noncommissioned officer later in service, lay statements on a 
question of medical causation does not constitute new and 
material evidence.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).   

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for 
degenerative joint disease of the lumbar spine, claimed as a 
low back disability, is not reopened.  

Hearing Loss and Tinnitus

The additional evidence consists, in part, of VA medical 
opinion, dated in July 2004, that the veteran suffered 
hearing loss from the noise exposure he had while in service 
with associated tinnitus, and that the condition was 
therefore as likely as not related to the noise during 
service.  The evidence is new and material because it relates 
to the unestablished fact necessary to substantiate that 
hearing loss and tinnitus may be related to service.  As this 
evidence is new and material, the claims of service 
connection for sensorineural hearing loss and tinnitus are 
reopened.  

Service Connection for Disfigurement of the Face and Head

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Documentation in the file shows that efforts to obtain the 
veteran's complete service medical record were unsuccessful, 
except for the separation physical examination report of 
January 1955, because the records were presumed destroyed in 
a fire at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.  In such a case, where the veteran's 
service medical records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The veteran claims that his face and head were disfigured in 
a kitchen gas explosion during service.  The only available 
service medical record, which is the veteran's separation 
physical examination report of January 1955, does not show 
any complaint, clinical finding, or diagnosis of an injury to 
the face and head.  After service, the private and VA medical 
records do not show any diagnosis relevant to disfigurement 
of the face and head.  

As there is no satisfactory proof that the veteran has facial 
and head disfigurement, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).



ORDER

As new and material evidence has not been presented, the 
claim of service connection for degenerative joint disease of 
the lumbar spine, claimed as a lumbar spine disability, is 
not reopened, and the appeal is denied.    

As new and material evidence has been presented, the claim of 
service connection for bilateral sensorineural hearing loss 
is reopened, and to this extent only the appeal is granted.    

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened, and to this 
extent only the appeal is granted.    

Service connection for disfigurement of the face and head is 
denied. 


REMAND

Prior to considering the claim of service connection for 
bilateral sensorineural hearing loss and tinnitus on the 
merits, under the duty to assist additional evidentiary 
development is needed.  Specifically, a VA examination with 
an opinion regarding etiology of the veteran's hearing loss 
and tinnitus is in order.  

The findings of the VA examiners in April 1995 and July 2004 
pertaining to hearing loss and tinnitus are inconclusive and 
require clarification and rationale.  One examiner found a 
possible nexus to service, but also noted that it would be 
speculative to provide a "ratio of possibility."  Another 
examiner related the veteran's hearing loss and tinnitus to 
in-service noise exposure, but also stated that the 
impression was based on the veteran's history and that the 
claims file was unavailable for review.    



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiological examination to whether it is 
at least as likely as not that the 
veteran's current hearing loss and 
tinnitus are related to service.  

The examiner is asked to comment on the 
clinical significance of the following: 
the finding of 15/15 for whispered and 
spoken voice bilaterally on hearing 
evaluation at the time of the veteran's 
military separation physical examination 
in January 1955; the veteran's 
post-service occupational history in 
relation to noise exposure; the fact that 
hearing loss and tinnitus was first 
documented nearly 40 years after service; 
the conclusion of the VA examiner in July 
2004 that there was a possible nexus 
between the veteran's hearing loss and 
service, but that it was speculative to 
comment further on the "ratio of 
possibility." 

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

2. After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


